Citation Nr: 1752212	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling.
	

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's July 2017 Board hearing, the Veteran testified that Dr. P. submitted records in July 2017, noting that there were restrictions and regulations of the Veteran's activities due to diabetes, and discussing fatigue and hypoglycemic reactions.  This treatment record is not in the Veteran's electronic claims folder, and the record does not show that they have been requested.  The duty to assist requires that VA assist the Veteran in obtaining these treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  Furthermore, the Veteran must be notified if the RO is unable to obtain any records for which he submits necessary authorization.  38 C.F.R. § 3.159(c) (2017). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from August 2012 to the present.

2.  The Veteran should be given an opportunity to identify any outstanding private records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to specifically include the July 2017 record from Dr. P., should be obtained and associated with the record.

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

3.  After obtaining any outstanding records, the RO should schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of the Veteran's diabetes mellitus, type II.

The examiner is asked to consider the statement from the Veteran's private physician that there are restrictions and regulations of the Veteran's activities due to his diabetes.  

4.  After completing the above actions, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


